Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 24, 2014

                                           No. 04-14-00757-CV

                                        IN RE David M. GARZA

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On October 29, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 24th, 2014.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




           1
           This proceeding arises out of Cause No. 2013-CI-19608, styled David Garza v. Dennis Gutzman, et al.,
pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe
presiding.